Title: Tobias Lear to Thomas Jefferson, 19 March 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] March 19th 1793

The President returns to the Secretary of State the letter & enclosures from Colo. Humphreys—and sends him a letter just received from Mr Ellicott.
The President wishes the Secretary’s opinion wheth[e]r the direction to the Director of the Mint for collectg & assaying certain foreign Coins agreeably to the law—“Regulating foreign Coins” &c.—should go directly from the President to that Officer—or whether it should go thr[o]ugh the Secretary of State.
